DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal disclaimer
The terminal disclaimer filed on 11/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (please see the list of patents as listed in TD filed 11/02/2021) has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments

Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive. See applicant argument pages 6-7.
In response the examiner respectfully disagrees. Examiner is forced to interpret the claim limitations as broadly and as reasonably possible, in determining patentability of the disclosed invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.1993).
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. MPEP 2106.05 (d)(II)
At least: Receiving or transmitting data over a network, sending messages over a network, computer receives and sends information over a network, Storing and retrieving information in memory.
Emphasis added.
The claimed invention falls within similar to the court recognized computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner. As such, the examiner stands with the rejection.
Further, examine suggestion to applicant to consider limitations that the courts have found to qualify as “significantly more” or not by referencing to MPEP 2106.05(a-h).


Claim Rejections – 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 51 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites series of steps of “receiving, determining, in response to determining…” related to concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claim recites by “receiving, determining, in response to determining…” causing to be recorded the first segment, the second segment and adding a new event indicator to the third segment. The limitation of “receiving, determining, in response to determining…” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components [see claim 60 “storage, control circuitry”]. That is, other than reciting “a computer system” nothing in the claim element precludes the step from practically being performed in the mind.
For example, but for the “by a computer system” language, “receiving, determining, in response to determining” in the context of this claim encompasses the user manually calculating or processing causing to be recorded the first segment, the second segment and adding a new event indicator to the third segment. Similarly, the limitation of “selecting or updating…” the new event indicator, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 

For example, but for the “by the computer system” language, “receiving, determining, in response to determining….” in the context of this claim encompasses the user thinking that the most-used related first segment content, second segment content………, causing to be recorded the first segment, the second segment and the third segment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – storage, control circuitry to perform receiving, determining, in response to determining….steps. The “storage, control circuitry” in both steps is recited at a high-level of generality (i.e., as a generic “system/machine” performing a generic computer function of receiving, determining, in response to determining based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “storage, control circuitry” to perform both the generating and ranking steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 52-59 and 61-68 also does not add any additional elements, as such the claims are not patent eligible.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481